

115 S3137 RS: Reforming Government Act of 2018
U.S. Senate
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 667115th CONGRESS2d SessionS. 3137[Report No. 115–381]IN THE SENATE OF THE UNITED STATESJune 26, 2018Mr. Johnson (for himself, Mr. Lankford, and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsNovember 26, 2018Reported by Mr. Johnson, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo provide for reforming agencies of the Federal Government to improve efficiency and
			 effectiveness.
	
		1.Short
 titleThis Act may be cited as the Reforming Government Act of 2018.
		2.Providing
			 consolidation authority
 (a)DefinitionsSection 902 of title 5, United States Code, is amended—
 (1)by redesignating paragraph (2) as paragraph (4) and moving that paragraph to appear after paragraph (3);
 (2)by inserting after paragraph (1) the following:  (2)efficiency-enhancing plan means a reorganization plan that the Director of the Office of Management and Budget determines will result in, or is likely to result in—
 (A)a decrease in the number of agencies; or
 (B)cost savings in performing the functions that are the subject of that plan;;
 (3)in paragraph (3), by striking the period and inserting ; and; and
 (4)in paragraph (4), as so redesignated— (A)by striking or abolition and inserting abolition, or creation; and
 (B)by striking ; and and inserting a period. (b)Modernizing reorganization authority (1)Limitation on powersSection 905(a) of title 5, United States Code, is amended—
 (A)by amending paragraph (1) to read as follows:
						
 (1)abolishing or transferring an independent regulatory agency, or all the functions thereof, or consolidating 2 or more independent regulatory agencies, or all the functions thereof;;
				
 (B)by striking paragraph (5); and
 (C)by redesignating paragraphs (6) and (7) as paragraphs (5) and (6), respectively.
 (2)Reorganization plansSection 903(a) of title 5, United States Code, is amended— (A)in paragraph (5), by striking or;
 (B)in paragraph (6), by striking the period and inserting ; or; and (C)by inserting after paragraph (6) the following:
						
 (7)the creation of a new agency that is not a component or part of an existing executive department or independent agency..
 (2)Reorganization plansChapter 9 of title 5, United States Code, is amended— (A)in section 903—
 (i)in the section heading by inserting ; permissible actions after Reorganization plans; (ii)in subsection (a)—
 (I)by striking (a) Whenever and inserting Whenever; (II)in paragraph (5), by striking or;
 (III)in paragraph (6), by striking the period and inserting ; or; (IV)by inserting after paragraph (6) following:
								
 (7)the creation of a new agency that is not a component or part of an existing executive department or independent agency.; and
 (V)by striking the matter following paragraph (7), as so added; and (iii)by striking subsections (b) and (c); and
 (B)in section 904— (i)by striking the section heading and inserting Contents of reorganization plans; amendment procedures;
 (ii)by striking the matter preceding paragraph (1) and inserting the following:  (a)A reorganization plan prepared by the President under section 903—
 (iii)in subsection (a), as so added— (I)by redesignating paragraphs (1) and (2) as paragraphs (9) and (10), respectively;
 (II)in paragraph (4), by striking and at the end; (III)in paragraph (5), by striking the period at the end and inserting a semicolon;
 (IV)by redesignating paragraphs (3), (4), and (5) as paragraphs (6), (7), and (8), respectively; (V)by inserting after the matter preceding paragraph (9), as so redesignated, the following:
								
 (1)shall be transmitted by the President (bearing an identification number) to Congress together with a declaration that, with respect to each reorganization included in the plan, the President has found, in consultation with the affected agencies, that the reorganization is necessary to carry out a policy set forth in section 901(a);
 (2)shall be delivered to both Houses on the same day and to each House while it is in session; (3)shall specify, with respect to each transfer, consolidation, coordination, authorization, abolition, or creation of a function included in the plan, the statutory authority for the exercise of the function;
 (4)shall— (A)provide a financial analysis estimating any reduction or increase in expenditures (itemized so far as practicable) associated with maximizing the net benefits of implementation of the plan, using both quantitative and qualitative measures, according to cost-benefit analysis practices set by Executive orders and the Office of Management and Budget; and
 (B)describe any improvements in management, delivery of Federal services, or execution of the laws and any increases in efficiency of Government operations that are expected to be realized as a result of the reorganizations included in the plan;
 (5)shall include an implementation section that shall— (A)describe in detail—
 (i)the actions necessary or planned to complete the reorganization; (ii)the anticipated nature and substance of any orders, directives, or other administrative or operational actions that are expected to be required for completing or implementing the reorganization; and
 (iii)any preliminary actions that have been taken in the implementation process; (B)contain a projected timetable for completion of the implementation process; and
 (C)describe how the affected agencies and the Office of Management and Budget will measure performance of the implementation of the reorganization plan;;
 (VI)in paragraph (7), as so redesignated— (aa)by striking such unexpended and inserting unexpended; and
 (bb)by striking reorganization, as the President and inserting the following: “reorganization, to the extent—  (A)with respect to unexpended balances, the balances will be used for the purposes for which the appropriation was originally made; and
 (B)the President; (VII)by transferring paragraphs (9) and (10), as so redesignated, to appear after paragraph (8), as so redesignated;
 (VIII)in paragraph (9), as redesignated and transferred, by inserting and at the end; (IX)in paragraph (10), as redesignated and transferred, by striking the semicolon and inserting a period; and
 (X)by striking the matter following paragraph (10), as redesignated and transferred; and (iv)by adding at the end the following:
							
 (b)Not later than 30 days after the date of the request, the President shall submit to Congress any background or other information requested by Congress in connection with its consideration of a reorganization plan.
 (c)Any time during the period of 60 calendar days of continuous session of Congress after the date on which a reorganization plan is transmitted to Congress, unless a resolution described in section 909 relating to the plan has been ordered reported in either House, the President may make amendments or modifications to the plan, consistent with sections 903 and 905 and this section, which modifications or revisions shall thereafter be treated as a part of the reorganization plan originally transmitted and shall not affect the time limits otherwise provided for in this chapter. The President may withdraw the plan any time before the end of the period of 90 calendar days of continuous session of Congress following the date on which the plan is submitted to Congress.
 (d)A reorganization plan transmitted by the President in accordance with subsection (a)(10)— (1)may not eliminate an enforcement function or statutory program;
 (2)may provide that the head of an agency be an individual or a commission or board with more than 1 member; and
 (3)in the case of an appointment of the head of such an agency— (A)may not fix the term of office at more than 4 years;
 (B)may not fix the rate of basic pay to be in excess of the amount found by the President to be applicable to comparable officers in the executive branch; and
 (C)if the appointment is not to a position in the competitive service, shall require appointment to the position to be by the President, by and with the advice and consent of the Senate.
 (e)Not more than 3 reorganization plans may be pending before Congress at 1 time.. (3)Technical and conforming amendmentsChapter 9 of title 5, United States Code, is amended—
 (A)in section 910(a), by striking 903 and inserting 904; and (B)in the table of sections, by striking the items relating to sections 903 and 904 and inserting the following:
						903. Reorganization plans; permissible actions.904. Contents of reorganization plans; amendment procedures..
					3.Duration and
			 scope of authority
			(a)In
 generalSection 905(b) 
 (1)Transmission to CongressSection 905(b) of title 5, United States Code, is amended by striking if the plan and all that follows and inserting the following: “if the plan is—
					
 (1)transmitted to Congress (in accordance with section 903(b))section 904) on or before the date that is 2 years after the date of enactment of the Reforming Government Act of 2018; and
 (2)an efficiency-enhancing plan..
 (2)ApprovalSection 905 of title 5, United States Code, is amended by adding at the end the following:  (c)Any reorganization plan prepared by the President (in accordance section 903 and subsection (a) of this section) that purports to advance the policies described in section 901(a) shall be subject to the approval process under this chapter, absent an independent statutory authority to implement the plan. If the President implements a reorganization plan that advances policies described in section 901(a) and relies on an independent statutory authority, the President shall transmit to Congress an explanation of the plan and its independent statutory authority consistent with the requirements of sections 903 and 904 and this section, which Congress may use, at its discretion, to conduct oversight of the reorganization plan for any purpose consistent with the mandates of Congress under Article I of the Constitution of the United States..
 (b)Effective date and publication of reorganization plansSection 906 of title 5, United States Code, is amended by adding at the end the following:  (e)Not later than 1 year after the date on which a reorganization plan takes effect, and upon request by any Member of Congress, the President shall transmit to Congress a report describing in detail—
 (1)the steps taken to implement the reorganization plan; (2)any improvements to performance that occurred as a result of implementation of the reorganization plan;
 (3)the costs expended and amounts saved during the period beginning on the date on which the reorganization plan took effect and ending on the date on which the report is submitted; and
 (4)the costs projected to be expended and amounts projected to be saved during— (A)the period beginning on the date on which the reorganization plan took effect and ending on the date that is 5 years after that effective date; and
 (B)the period beginning on the date on which the reorganization plan took effect and ending on the date that is 10 years after that effective date.
							.
			(b)(c)Exercise of
 rulemaking powerSection 908(1) of title 5, United States Code, is amended by striking section 903(b) of this chapter) on or before December 31, 1984 and inserting title)section 904) on or before the date that is 2 years after the date of enactment of the Reforming Government Act of 2018.
			(c)(d)Terms of
 resolutionSection 909 of title 5, United States Code, is amended— (1)by striking the matter after the resolving clause and all that follows through such modifications and inserting the matter after the resolving clause of which is as follows: That Congress approves the reorganization plan numbered _____ transmitted to Congress by the President on ___________., and includes such modifications; and
 (2)by striking chapter and inserting title. (2)by striking section 903(c) of this chapter and inserting section 904(c).
 (e)Introduction and reference of resolutionSection 910 of title 5, United States Code, is amended— (1)in subsection (a)—
 (A)by striking Government Operations Committee of the House and inserting Committee on Oversight and Government Reform of the House of Representatives; and (B)by striking Governmental Affairs Committee of the Senate and inserting Committee on Homeland Security and Governmental Affairs of the Senate;
 (2)in subsection (b), by striking Committee on Governmental Affairs of the Senate and the Committee on Government Operations of the House  and inserting Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives; and
 (3)by adding at the end the following:  (c)(1)After a resolution with respect to a reorganization plan is referred to committee under subsection (b), the Congressional Budget Office shall perform a financial analysis of the reorganization plan.
 (2)The 75-day period under subsection (b) and section 911 shall be tolled and it shall not be in order in the Senate or House of Representatives for a committee to report or for a Member to move to discharge a resolution until the earlier of—
 (A)45 days after the date on which the resolution was referred to the committee; or (B)the date on which the committee receives the financial analysis of the Congressional Budget Office..
 (f)Procedure after report or discharge of committee, debate, vote on final passageSection 912 of title 5, United States Code, is amended— (1)in subsection (b)—
 (A)in the first sentence, by striking ten and inserting 30; and (B)in the second sentence, by striking is in order and not debatable and inserting is not in order; and
 (2)by striking subsection (c) and inserting the following:  (c)(1)(A)In the Senate, immediately following the conclusion of the period of debate on a resolution relating to a reorganization plan under subsection (b), including any debate on any motions and appeals, and a single quorum call at the conclusion of the debate, if requested in accordance with the rules of the Senate, the Senate shall vote on passage of the resolution.
 (B)A vote under subparagraph (A) shall be agreed to only upon the affirmative vote of three-fifths of the Members, duly chosen and sworn, unless the resolution is cosponsored by not less than 5 Senators who are members of, or caucus with, the party in the minority in the Senate and by not less than 5 Senators who are members of, or caucus with, the party in the majority in the Senate, in which case the resolution shall be agreed to upon an affirmative vote of a majority of those voting, a quorum being present.
 (2)In the House of Representatives, immediately following the conclusion of the debate on the resolution with respect to a reorganization plan, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the House of Representatives, the House of Representatives shall vote on passage of the resolution..
 4.SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act, the amendments made by this Act, and the application of the provisions of such to any person or circumstance shall not be affected thereby.November 26, 2018Reported with amendments